By the Court. —
Lumpkin, J.
delivering the opinion.
"When this case was before this Court at its July Term, 1854, it was directed that a calculation be made on tho whole mortgage debt due John Jackson, up to the time when the western half of lot No. 24 in the town of Albany was sold; that one-half thereof be considered extinguished — that being the valuation which the law puts upon the eastern *48half retained by the mortgagee and appropriated to his own use, in the absence of all proof as to its actual value. That the balance of the mortgage debt be credited with §600, for which the western half of the lot was sold, together with such rents, if any may have been received thereon, and that the execution stand open for the residue. See 15 Ga. Rep. 560.
The judgment of this Court was made the judgment of the Court below, and the money distributed accordingly; and to correct this alleged error of the Court the present writ is prosecuted.
We see nothing wrong in the interpretation of the decision of this Court by the Superior Court. Neither do we see any mistake to rectify, either of the view which this Court took either of the facts or the law of the case when it was up before.
We offered, by consent of parties, to direct the judgment of the Court below to be set aside, and the whole case opened for re-examination. But this offer is declined, notwithstanding counsel on both sides agree in thinking there was error in the former decision.
When both sides of a case are satisfied or dissatisfied, it is a pretty fair presumption that justice has been done. And with this remark we dismiss the case.
Judgment affirmed.